Title: Report on the Petition of Udny Hay, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Udney Hay, respectfully makes the following Report, thereupon.
The said petition seeks payment of interest upon a certain promissory note recited therein, from Christopher Greene and Return Jonathan J. Meigs to Simon Frazer, which is understood to have been given, for a sum of money advanced for the use of certain Citizens of the United States, prisoners of war at Quebec, in the year 1776, and which stipulates the reimbursement of the sum advanced, within a year from the date, with lawful interest till paid.
It appears, that some time in August or September 1785, application was made to the United States in Congress assembled, for payment of the principal and interest of the said Note.
It further appears, that Congress, on the 28th of September 1785, passed a resolution, in the words following.
“That the Board of Treasury take order for paying to Return Jonathan Meigs, late a Colonel in the service of the United States, and to the legal representatives of Christopher Greene deceased, late a Colonel in said service, the sum of two hundred dollars, the same having been expended for the use and comfort of the unfortunate prisoners in Quebec, in the year 1776.”
The payment of principal, thus directed to be paid, has not been accepted; the payment of interest as well as principal being insisted upon.
As there is an express stipulation of interest on the note, it is clear, that the parties, by whom it was given, are as much bound for the payment of the interest, as of the principal; and that, unless the public indemnification should include both, the relief intended will be partial and defective. The equity of paying the interest, as well as the principal, is, in such a case, without a question. It is not a case, in which, difficulty can arise, from any established principle of Treasury settlement.

The recognition of the debt, by the provision heretofore made, appears to the Secretary to require, that the provision should be so extended, as to complete the relief designed to be afforded.
All which is humbly submitted

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21 1792.

